DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 10 has been used to designate both an eyelet and a braiding machine.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akiyama et al (5398586).
Akiyama teaches an automated (Column 5, lines 39-41) braiding machine (Detail 101) for applying a braided cover to an elongate structure, the automated braiding machine comprising:
a barrel (Detail 4) through which the elongate structure passes;
a bobbin orbiting assembly (Details 107) configured to orbit a plurality of bobbins (Details 108) around the barrel, each of the bobbins unwinding a corresponding thread (Detail S) having a portion extending between a rim of the barrel and the elongate structure (See Figure 7); and
a first robotic arm assembly (Detail 103) configured to pull the elongate structure in a longitudinal direction thereof.
In regards to Claim 2, Akiyama teaches a speed at which the elongate structure is pulled in the longitudinal direction thereof is dependent on a measured angle of one of the portions of the thread relative to a plane defined by the rim of the barrel (Column 3, lines 55-68 teaches adjusting the speed based on density, which would be the measured angle).
In regards to Claim 3, Akiyama teaches the speed at which the elongate structure is pulled in the longitudinal direction thereof is increased when the measured angle is less than a desired angle, and wherein the speed at which the elongate structure is pulled in the longitudinal direction thereof is decreased when the measured angle is greater than the desired angle (this is how braid density works; increasing speed increases the braid angle and decreases density, decreasing speed decreases the braid angle and increases density).
Akiyama also teaches a method of automatically applying a braided cover to an elongate structure comprising the steps of:
orbiting a plurality of bobbins (Details 108) around a barrel (Detail 4), each of the bobbins unwinding a corresponding thread (Detail S) having a portion extending between a rim of the barrel and the elongate structure (See Figure 7); and
pulling the elongate structure in the longitudinal direction thereof using a first robotic arm assembly (Detail 103).
In regards to Claim 18, Akiyama teaches adjusting a speed at which the elongate structure is pulled in the longitudinal direction thereof based on a measured angle of one of the portions of the thread relative to a plane defined by the rim of the barrel (Column 3, lines 55-68 teaches adjusting the speed based on density, which would be the measured angle).
In regards to Claim 19, Akiyama teaches ceasing the orbiting of the plurality of the bobbins when a branch is detected as extending from the elongate structure (Column 6, lines 23-26).
In regards to Claim 20, Akiyama teaches ceasing the orbiting of the plurality of the bobbins when an end of the elongate structure is detected (the braiding process will be stopped when the structure is completely braided; Column 7, lines 54-56).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama in view of Allen (20160183942).
While Akiyama essentially teaches the invention as detailed above, including awareness of thread angle, awareness of a branch, and awareness of the end of braiding, it fails to specifically teach providing sensors to monitor these elements.  Allen teaches it is well known to provide sensors on different elements of a braiding machine to monitor and sense (Paragraphs 201, 204, 210, 247).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided sensors as taught by Allen at the elements of Akiyama, so as to easily monitor and react to situations as they occur.  Akiyama teaches automation, and teaches needing to consider all three of the elements claimed by Applicant.  The only difference between Akiyama and the claim limitations is silence as to the use of sensors.  Allen teaches that the use of sensors in a braiding machine is not new, and the ordinarily skilled artisan would have appreciated the ability to fully automate the process of Akiyama.  The results would be completely predictable; sensed thread angle, sensed branch, and sensed end of braiding.  
In regards to Claim 4, the thread angle sensor of the combination would sense the measured angle as described.
In regards to Claim 5, Allen teaches proximity sensors, which would obviously be arranged across from each other and along the path of movement.
In regards to Claim 6, the branch detection sensor of the combination would have to be in the barrel or the branch could not be sensed in time.  Likewise, the purpose is to detect the branch.
In regards to Claim 7, Akiyama teaches the braiding stops at the presences of a branch.  As such, the arm would also have to stop, or the braid would be compromised.
In regards to Claim 8, the branch can only be sensed if the diameter changes, so the sensor of the combination would have to perform this function.
In regards to Claim 10, Allen teaches proximity sensors, which would obviously be arranged across from each other and along the path of movement.
In regards to Claim 11, the end detection sensor of the combination would have to be in the barrel or the end could not be sensed in time.  Likewise, the purpose is to detect the end.
In regards to Claim 12, Akiyama teaches the braiding stops at the presences of the end.  As such, the arm would also have to stop, or the braid would be compromised.
Claim(s) 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama in view of Head et al (20160076178).
While Akiyama essentially teaches the invention as detailed, including the use of a second robotic arm assembly (Column 6, lines 59-66), it fails to specifically teach the second robotic arm assembly is configured to pull the elongate structure in the longitudinal direction thereof, wherein the first robotic arm assembly and the second robotic arm assembly are configured to alternate in pulling the elongate structure in the longitudinal direction thereof.  Head, however, teaches that it is well known to utilize two robotic arm assemblies to alternate in pulling an elongate structure in a longitudinal direction (Details 140, 160; paragraph 25).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided two robotic arm assemblies as taught by Head, so as to ensure the smooth movement of the elongate structure through the barrel.
In regards to Claim 14, the first robotic arm assembly includes a first grasping mechanism and the second robotic arm assembly includes a second grasping mechanism (Paragraph 25, grasping components), wherein the first grasping mechanism grasps the elongate structure when the first robotic arm assembly pulls the elongate structure and the second grasping mechanism grasps the elongate structure when the second robotic arm assembly pulls the elongate structure.
In regards to Claim 15, Head teaches multiple robotic arms above the barrel.  Likewise, Akiyama teaches the use of arms above the barrel.  If the arms are located above the barrel for alternating handoff during pulling, then the combination will teach when the first grasping mechanism pulls the elongate structure the first grasping mechanism moves away from the barrel with respect to the longitudinal direction of the elongate structure and the second grasping mechanism moves towards the barrel with respect to the longitudinal direction of the elongate structure, and wherein when the second grasping mechanism pulls the elongate structure the second grasping mechanism moves away from the barrel with respect to the longitudinal direction of the elongate structure and the first grasping mechanism moves towards the barrel with respect to the longitudinal direction of the elongate structure.
In regards to Claim 16, Head teaches the first robotic arm assembly includes a first grasping mechanism configured to apply a clamping force to the elongate structure, wherein the clamping force is proportional to a force applied by the first robotic arm assembly to the elongate structure with respect to the longitudinal direction thereof (Figures show clamp shape, specification teaches grasping and gripping, which would satisfy the limitations of clamping).  Utilizing the grasping mechanism as taught by Head in the device of Akiyama would allow for the same ability to move the elongate structure without the need to rigidly screw elongate structure to the robotic arm assembly.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, at least Boff (20180202086) Figure 1, Thompson et al (20130092013) Figure 1A, Akiyama et al (5388497) Figure 7, and Iannucci et al (4372191) Figure 1 teach elements similar to those as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732